DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a CON of PCT/CN2019/088614 05/27/2019. 
                                              Oath/Declaration
3.   The oath/declaration filed on 06/16/2020 is acceptable.
                                                    Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                              Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 06/16/2020 and 10/16/2020.

 
       This application is in condition for allowance except for the following formal matters:
         Specification
         The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – DISPLAY PANEL HAVING PORTION OF ENCAPSULATION LAYER LOCATED IN HOLLOW REGION THAT IS DIRECT CONTACT WITH FIRST INORGANIC LAYER, MANUFACTURING METHOD THEREOFF< AND DISPLAY DEVICE HAVING THE SAME – or is suggested by the applicant.
         Claims
       In claim 4, line 3, in claim 5, line 3, in claim 15, line 3 and in claim 16, line 3, a term of “the dam” should replace by – the annular dam --.
                                Allowable Subject Matter
6.    Claims 1-16 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display panel, comprising wherein the second metal layer comprises a first region and a second region, a hollowed-out region is formed between the first region and the second region, and the first region and the second region are electrically connected via the first metal layer; and an encapsulation layer located on the Thin Film Transistor layer, wherein a portion of the encapsulation layer located in the hollowed-out region is in direct contact with the first inorganic layer, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-11 are directly or indirectly depend on the independent claim 1.
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display device, comprising wherein the second metal layer comprises a first region and a second region, a hollowed-out region is formed between the first region and the second region, and the first region and the second region are electrically connected via the first metal layer; and an encapsulation layer located on the Thin Film Transistor layer, wherein a portion of the encapsulation layer that is located in the hollowed-out region is in direct contact with the first inorganic layer, in combinations with the other structures as cited in the independent claim 12.
        Claims 13-16 are directly or indirectly depend on the independent claim 12.

  
       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                       Cited Prior Arts
7.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. You.(U.S. Publication No. 2016/0190454 A1), SON et al. (U.S. Publication No. 2018/0061920 A1), WANG et al. (U.S. Publication No. 2015/0364527 A1), and IM et al. (U.S. Publication No. 2016/0013436 A1).
                                                         Conclusion
8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/PHUC T DANG/Primary Examiner, Art Unit 2892